DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on September 29, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 26, 28, 30, 31-33, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (2010/0033647) in view of Minegishi (US 2018/0092211), Hwang (US 2006/0163724), Miura (US 2007/0077367), and Tomomatsu (US 6,775,899).

Regarding claim 25, Okita, figure 33, discloses an electronic device comprising: -5- 51778273-v1an upper component (55) comprising a first main surface (see figure, surface on the bottom), and a first land (54) disposed on the first main surface, the first main surface having a first portion on which the first land is not provided (portion in the center); a lower component (53) comprising a second main surface (upper surface of the lower component, see figure), and a second land (56a) disposed on the second main surface, the second main surface having a second portion on which the second 
Okita, though discloses a resin (59), does not explicitly discloses the resin being a thermosetting resin, wherein at least one portion of the member formed of the material having the property to repel the uncured thermosetting resin is disposed on the solder resist, and wherein the first portion of the first main surface comprises a third portion in which an identification marking is formed.  

Minegishi, figure 1 discloses an electronic device  comprising: an upper  component (102, 103, 104) comprising a first main surface (the figure),  and a first land (103), disposed on  the first main surfac
Hwang, figure 4B, discloses an electronic device an upper component (120), and a lower component (112) with the pads on the both the component connected with thermosetting resin (130, paragraph 0054). Hwang further discloses a lubrication oil (140) which reduces the repelling force of the resin, which implies that the lubrication oil is working as a repellent for the resin.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the device of Okita with the resin being a thermosetting resin, as taught by Mineghishi, and Hwang, in order to have desired bonding strength.
Regarding identification mark, the identification mark is formed on the surface of a board is old and known in the art for various obvious reasons.
Miura, figure 1, discloses a display with an identification mark (identification code 10) representing information including the site of production, production number, or lot number, etc., (paragraph number 0005, 0025).
Tomomatsu, figure 2, discloses an identification marks (6a, 6b), to position the substrate correctly (with the use of Camera 20). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the device of the Okita with the first portion of the first main surface comprises a third portion in which an identification marking being formed, as taught by Miura, and Tomomatsu, in order to 

Regarding claim 26, the modified device of Okita further discloses wherein the member formed of the material having the property to repel the uncured thermosetting resin is disposed on the second portion of the second main surface (see figure, as applied to claim 25 above).  

Regarding claim 28, the modified device of Okita further discloses wherein the member formed of the material having the property to repel the uncured thermosetting resin is disposed so as to face the third portion (see figure).  

Regarding claim 30, the modified device of Okita further discloses wherein the member formed of the material having the property to repel the uncured thermosetting resin is a first member, wherein the electronic device comprises a second member disposed on the other of the first portion of the first main surface and the second portion of the second main surface, and wherein the second member has the property to repel the uncured thermosetting resin (obvious as applied to claim 25, and  disclosed by figure 34, to further control the flow of resin on the first main surface).  

Regarding claim 31, the modified device of Okita further discloses comprising a housing (not explicitly disclosed, but Okita discloses the module is part of an electronic 

Regarding claim 32, the modified device of Okita further discloses wherein the upper component is an electronic component, wherein the lower component is a printed wiring board, wherein the first land is one of a plurality of first lands, and wherein the second land is one of a plurality of second lands (obvious to consider the substrate 53 with wiring 56 as a printed wiring board). 
 
Regarding claim 33, the modified device of Okita further discloses wherein at least one portion of the resin portion contacts the member formed of the material having the property to repel the uncured thermosetting resin, the first main surface, and the solder resist (obvious as seen in the figure, considering cover layer 66 as a solder resist, and as explained / applied to claim 25).

Regarding claim 37, the modified device of Okita further discloses wherein the identification marking is at least one selected from the group consisting of a code, a character, a numeric character, and a mark (code, mark, as explained, and applied to claim 25 above).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Okita, as applied to claim 25 above, and further in view of  Sakamoto (US 6,489,637), Yamane (US 2018/0158989), and Miura (US 2007/0077367).

Okita discloses Teflon (polytetrafluoroethylene) or epoxy resin (paragraph 0213).
Sakamoto, figure 2, discloses a circuit device with resin repellent (36) formed of silicone resin. 
Yamane discloses a device with repellent formed of fluororesin (paragraph 0042).
Miura, figure 4, discloses a device with repellent film (32) formed o silicone resin or fluorine resin (paragraph 0032).
Therefore, it would have been obvious to a person having ordinary skill in the art the time of effective filing date of the application to provide the modified board of Okita with the member formed of the material having the property to repel the uncured thermosetting resin contains silicone oil or fluororesin, as taught by Sakamoto, Miura, and Yamane, in order to have desired repellent properties.
Additionally, repellent containing silicone oil or fluororesin are old and known in the art. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Allowable Subject Matter
Claims 10, 12, 15, 16, 19,  22, 24, and 34 are allowed.

Claims 35, 36, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 35 (and dependent claims 36 and 27):
Regarding claim 35, the limitation “wherein an opening is defined by the second portion of the second main surface” in combination with other claimed limitation of claim 36 (including intervening claims), has not been disclosed by the prior art of record taken alone or in combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note: claim 13 (withdrawn) depend upon cancelled claim (claim 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / January 9, 2022